t c memo united_states tax_court william b and diane s meyer petitioners v commissioner of internal revenue respondent docket no 6901-03l filed date william b and diane s meyer pro sese ann m welhaf nancy c carver and warren p simonsen for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background1 petitioners are husband and wife at the time of the filing of the petition petitioners resided in las vegas nevada on or about date petitioners filed a form_1040 u s individual_income_tax_return tax_return reporting zero gross_income for the tax_year with the tax_return petitioners submitted a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc and a form_w-2 wage and tax statement the form 1099-r reported a gross distribution from e i dupont pension fund of dollar_figure and the form_w-2 reported compensation from e i dupont de nemours and co of dollar_figure petitioners also submitted with the tax_return a document making the following assertions the internal_revenue_code does not establish an income_tax_liability the tax_return is not 1stipulations of fact signed by petitioners’ former counsel on date were submitted by respondent as an exhibit to the instant motion for summary_judgment in their response to the motion petitioners stated due to the uncompleted process regarding the stipulations and since there are inadvertent errors in the list that has been signed by both counsels petitioners respectfully request permission to withdraw all stipulations attached to respondent’s motion for summary_judgment because the foregoing stipulations of fact have not been filed with this court pursuant to rule we do not consider petitioners’ request for withdrawal and we do not consider the stipulations of fact contained in the exhibit being filed voluntarily but out of fear of illegal governmental prosecution the privacy_act notice contained in the form_1040 booklet informed petitioners that they are not required to file a return laws requiring taxpayers to provide information to the federal government violate taxpayers’ fifth_amendment rights courts have held that a form_1040 with zeros inserted in the spaces provided qualifies as a tax_return petitioners had zero income according to the supreme court’s definition of income petitioners’ tax_return does not constitute a frivolous_return for purposes of sec_6702 and no statute allows the irs to change petitioners’ tax_return on date respondent mailed a statutory_notice_of_deficiency to petitioners in the notice respondent determined a corrected taxable_income of dollar_figure a deficiency of dollar_figure a sec_6651 failure-to-file addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioners received the notice but did not file a petition with this court for a redetermination of the deficiency pursuant to sec_6213 consequently respondent issued a final notice--notice of intent to levy and notice of your right to a hearing informing petitioners of respondent’s intent to levy and of petitioners’ right to a hearing before respondent’s appeals_office pursuant to sec_6330 in response petitioners timely filed a form request for a collection_due_process_hearing on date petitioners attended a sec_6330 hearing with appeals officer michael a freitag who had no prior involvement with respect to petitioners’ unpaid tax for respondent had denied petitioners’ request to record the hearing appeals officer freitag provided petitioners with a form_2866 certificate_of_official_record and a form_4340 certificate of assessments payments and other specified matters the form_4340 certified a deficiency of dollar_figure a sec_6651 failure-to-file addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the form_4340 certified that respondent assessed the foregoing amounts and issued a statutory notice of balance due on date the form_4340 further certified that respondent issued a notice of balance due on date and a statutory notice_of_intent_to_levy on date respondent’s supervisory investigative analyst lee hansen signed the form_4340 on date appeals officer freitag also provided petitioners with the following documents a memorandum issued by respondent on date stating that respondent will not permit audio and stenographic recordings of hearings before respondent’s appeals_office a copy of 115_tc_576 respondent’s publication entitled why i have to pay taxes respondent’s publication entitled the truth about frivolous tax arguments a list of internal_revenue_code sections and a copy of a news_release from the justice_department asking the court to stop promoters of abusive_tax_schemes petitioners submitted a joint affidavit that contained a record of their contacts with respondent and made various contentions at the hearing petitioners were provided an opportunity to but did not submit a viable collection alternative such as an installment_agreement or an offer_in_compromise on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or determining that the proposed levy action was appropriate before issuing the notice_of_determination appeals officer freitag reviewed respondent’s records for petitioners’ tax_year including the form_4340 petitioners timely filed in this court a petition for lien or levy action contending inter alia that the appeals_office did not consider petitioners’ allegations of 2the foregoing contentions include the following to the best of my knowledge i am not nor have i ever been statutorily liable or made liable for any_tax pursuant to usc irregularities in the assessment procedure the form_4340 relied upon by the appeals_office is contradicted by respondent’s records and was not prepared in accordance with internal_revenue_manual instructions respondent did not issue a notice_and_demand in compliance with sec_6303 and respondent improperly denied petitioners’ request to record the sec_6330 hearing respondent filed a motion for summary_judgment on date discussion the purpose of summary_judgment is to expedite litigation and avoid the expense of unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted where there is no dispute as to a material fact and a decision may be rendered as a matter of law see rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 3rule b provides a decision shall thereafter be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings see 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the appeals_office sec_6330 provides that the appeals officer must verify at the hearing that applicable laws and administrative procedures have been followed the appeal sec_4sec notice and opportunity for hearing before levy a requirement of notice before levy -- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made b right to fair hearing -- in general --if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 provides requirement of investigation --the appeals officer shall at the hearing obtain verification from continued officer may rely on a form_4340 for purposes of complying with sec_6330 118_tc_162 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 however the person may challenge the existence or amount of the underlying tax_liability only if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 petitioners received a statutory_notice_of_deficiency consequently sec_6330 precluded petitioners from challenging the underlying tax_liability at the sec_6330 hearing accordingly we review the administrative determination continued the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability for abuse_of_discretion see 114_tc_176 114_tc_604 the record establishes that the appeals_office properly verified that all applicable laws and administrative procedures were followed appeals officer freitag had no prior involvement with respect to the unpaid tax_liabilities before the sec_6330 hearing the form_4340 shows that proper assessments were made and that requisite notices had been sent to petitioners petitioners raised no viable claims of procedural irregularities and respondent properly relied on the form_4340 during the administrative process see nestor v commissioner supra petitioners were given the opportunity to but did not discuss collection alternatives at the sec_6330 hearing petitioners’ contentions are frivolous and groundless and will not be refuted with copious citation and extended discussion see 114_tc_136 7petitioners’ request to record the sec_6330 hearing is discussed below 8petitioners’ contentions are substantially_similar to contentions raised by the taxpayer in hiland v commissioner tcmemo_2004_225 taxpayer’s complaints with respect to the administrative proceedings included the following no legitimate hearing under sec_6330 ever took place taxpayer was denied the opportunity to raise issues he deemed relevant eg the existence of the underlying tax_liability and cited documentation had not been produced and or addressed eg record of the assessments statutory notice_and_demand for payment any valid notice_of_deficiency and verification from the secretary that all applicable_requirements were met in continued citing 737_f2d_1417 5th cir consequently although respondent improperly denied petitioners’ request to record the sec_6330 hearing see sec_7521 we conclude that it is unnecessary and would not be productive to remand the instant case to the appeals_office for another sec_6330 hearing in order to allow petitioners to make an audio recording and it is unnecessary and inappropriate under the circumstances of the instant case to reject respondent’s determination see 121_tc_8 117_tc_183 kemper v commissioner t c memo sec_6673 authorizes this court to require a taxpayer to pay a penalty not in excess of dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay continued hiland we held that the contentions raised by the taxpayer were frivolous and or groundless and we imposed a penalty pursuant to sec_6673 b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the record demonstrates that petitioners’ contentions are frivolous and groundless and we are convinced that petitioners instituted and maintained the instant proceeding primarily if not exclusively for purposes of delay petitioners were provided with a copy of pierson v commissioner t c pincite in which we stated we regard this case as fair warning to those taxpayers who in the future institute or maintain a lien or levy action primarily for delay or whose position in such a proceeding is frivolous or groundless see 72_tc_1126 providing fair warning to taxpayers in deficiency actions who bring frivolous case merely for purposes of delay consequently pursuant to sec_6673 we shall require petitioners to pay to the united_states a penalty of dollar_figure to reflect the foregoing an appropriate order and decision for respondent will be entered 9petitioners have made the same frivolous and groundless contentions in a separate proceeding before this court docket no 13514-03l with respect to their tax_year
